PER CURIAM.
Service of process was not valid under the Long Arm Statute. LSA-R.S. 13:3204 provides that a certified copy of the citation and the petition shall be sent to the defendant by registered or certified mail or actually delivered to the defendant. If mailed, the notice must be received by defendant or by a person authorized to receive mail on his behalf.
The librarian here had not been designated to receive mail for the defendant but merely sorted it for the school. Defendant, as far as the record reflects, did not receive the letter and was in fact not even in California when the mailing was received at the school. Compare Howard Avenue Realty Corporation v. McIntosh, 352 So.2d 348 (La.App. 4 Cir.1978); Thomas Organ Company v. Universal Music Company, 261 So.2d 323 (La.App. 1 Cir.1972).
The judgment of the court of appeal, 469 So.2d 1120, is reversed.
LEMMON, J., dissents.